DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 11/03/2022.
Claims 1, 7-9, 13, 19-21, 25 and 30 have been amended.

Response to Arguments

Applicant’s arguments with respect to claims 1-30 filed on 11/03/2022 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 13, 21, 25 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2017/0257780, “Ryoo”) in view of Jung et al. (US 2017/0207843, “Jung”) and further in view of Woo et al. (US 2022/0070800, “Woo”).
Examiner’s note: in what follows, references are drawn to Ryoo unless otherwise mentioned.
Ryoo discloses “Channel Accessing Method and Device in Wireless Communication System” (Title)and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for wireless communication at a user equipment (UE), comprising: 
establishing a wireless connection with a primary cell ([0080 and Fig. 5] “it is assumed that UE 121 is connected to a macro-cell eNB 101. That is, UE 121 is synchronized with a macro eNB 101, and can be a state where it can perform communication.”); 
identifying a plurality of antenna modules of the UE ([0142 and Fig. 7] “UE includes an antenna unit 701 with a number of antennas for performing the beamforming.” A plurality of antenna modules will be discussed in view of Woo.) and a plurality of sets of receive beams ([0142 and Fig. 7] “The RF unit 710 down-converts the frequency of individual beams which are beam-formed and received via antennas”), 
wherein each set of receive beams of the plurality of sets of receive beams includes at least one beam from each antenna module of the plurality of antenna modules (aforesaid [0142 and Fig. 7] “The RF unit 710 down-converts the frequency of individual beams which are beam-formed and received via antennas”, and [0071 and Fig. 4A] “FIG. 4A is an embodiment for searching for a best beam, with respect to one beam provided by UE serving as a transmission apparatus, using individual reception beams. Therefore, an RACH preamble may be checked on reception beams in N reception beam directions 311, 312, 313, …, 31N that the small cell eNB 111 can form with respect to the first beam direction 411 from the UE 121.” For more clarification, see below [Woo, 0100] for the plurality of antenna modules.); 
performing a measurement procedure on signals received from one or more candidate secondary cells using at least a first set of receive beams of the plurality of sets of receive beams ([0083 and Fig. 5] “If UE 121 receives a first SCH from the small cell eNB 111 in operation 500, it obtains synchronization of the small cell eNB 111. UE 121 also measures signals forming beams in each direction to the small cell eNB 111”); and 
transmitting, to the primary cell, a measurement report based at least in part on performing the measurement procedure ([0084 and Fig. 5] “UE 121 reports the measured signal RSSI to the macro-cell eNB 101 in operation 502.”). upon determining that at least one of the plurality of sets of receive beams satisfies a threshold value and before (This will be discussed in view of Jung.) performing the measurement procedure on signals received from the one or more candidate secondary cells using at least one remaining set of receive beams of the plurality of sets of receive beams ([0071 and Fig. 4A] “This process is performed in such a way that an RACH preamble is checked on reception beams in N reception beam directions 311, 312, 313, . . . , 31N with respect to the M.sup.th beam direction 41M as the last beam direction from the UE 121 in operation 40M, thereby performing the full sweep.”).
It is noted that while disclosing channel assessing with a small eNB, Ryoo does not specifically teach about transmitting a report before performing another measurement. It, however, had been known in the art before the effective date of the instant application as shown Jung as follows;
upon determining that at least one of the plurality of sets of receive beams satisfies a threshold value ([Jung, 0481 and Fig. 30] “When the difference is greater than or equal to a threshold, the beam measurement entity 3010 transmits feedback information via an allocated dedicated feedback resource in operation 3035.”) and before (See Fig. 30; aforesaid Step 3035 and Step 3055 “Measure Beam and Select Best Beam (1 or N)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ryoo by using the features of Jung in order to effectively establish a high data transmission rate such that “provides beam feedback and beam management (beam tracking) in a wireless system where user equipment (UE) and evolved Node B (eNB)” [Jung, 0008]. 
It is noted that while disclosing channel assessing with a small eNB, Ryoo does not specifically teach about a plurality of antenna modules and at least one beam from the plurality of antenna modules. It, however, had been known in the art before the effective date of the instant application as shown Woo as follows;
a plurality of antenna modules ([Woo, 0100] “the first receive beam may be a beam generated by using only one of a plurality of antenna elements included in each of the plurality of antenna modules included in the electronic device 101.”);
each set of receive beams … includes at least one beam from each antenna module of the plurality of antenna modules (See above [Woo, 0100].).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ryoo by using the features of Woo in order to effectively establish a beam pair between two wireless network entities such that “an electronic device including: a housing, at least one antenna array disposed in the housing or formed on a part of the housing and including a plurality of antenna elements” [Woo, 0007].

Regarding claim 13, it is an apparatus claim corresponding to the method claim 1, except the limitations “a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor” ([0145 and Fig. 7] “A memory 723 stores various application programs, data for controlling operations of the wireless UE, etc. The memory 723 also stores control data used for communicating”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 25, it is an apparatus claim corresponding to the method claim 1, except the limitations “means for …” ([0157 and Fig. 7] “A UE controller 722 controls … ”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 30, it is a user equipment claim corresponding to the method claim 1, except the limitations “a non-transitory computer-readable medium storing code” (aforesaid [0145 and Fig. 7]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 9 and 21, the method of claim 1 and the apparatus of claim 13, respectively, further comprising: 
receiving, from the primary cell based at least in part on transmitting the measurement report, an indication of a secondary cell of the one or more candidate secondary cells with which the UE is to establish a connection ([0102] “the macro-cell eNB 101 transmits an RRC Connection Reconfiguration message to the UE 121 in operation 514.”); and 
establishing the connection with the indicated secondary cell in response to the received indication ([0133] “When receiving a preamble signal transmitted via an RACH in operation 526, the small cell eNB 111 transmits the RACH response (RAR) signal to the UE 121 in operation 528. The UE 121 receives the RAR signal and transmits a Connection Request message for the data communication to the small cell eNB 111 in operation 530.”).

Claim(s) 5, 17 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2017/0257780, “Ryoo”) in view of Jung et al. (US 2017/0207843, “Jung”) and Woo et al. (US 2022/0070800, “Woo”), and further in view of Su (US 2021/0007173).
Examiner’s note: in what follows, references are drawn to Ryoo unless otherwise mentioned.
Regarding claims 5, 17 and 29, it is noted that while disclosing channel assessing with a small eNB, Ryoo does not specifically teach about beam refinement. It, however, had been known in the art before the effective date of the instant application as shown Su as follows;
the method of claim 1, the apparatus of claim 13 and the apparatus of claim 25, respectively, further comprising: 
identifying that the UE is in a connected mode of operation ([Su, 0048] “The transmitter beam sweep may be performed as part of RRC connection establishment.”); 
performing the measurement procedure on signals received using each set of receive beams of the plurality of sets of receive beams based at least in part on identifying that the UE is in the connected mode of operation (See [Su, Fig. 4] Steps 410-430); and 
performing a beam refinement procedure based at least in part on having performed the measurement procedure for each set of receive beams of the plurality of sets of receive beams ([Su, 0052] “Based on measurement data collected by the UE 110 during the receiver beam sweep, the UE 110 may select a receiver beam. The receiver beam sweep and subsequent receiver beam selection may be referred to as receiver beam refinement. The refined transmitter beam and the refined receiver beam may form the beam pair that is to be utilized to provide the UE 110 with a downlink data transfer.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ryoo by using the features of Su in order to effectively achieve beam management such that “select one of the plurality of transmitter beams based on measuring the included reference signal. The transmitter is further configured to transmit an indication of the selected one” [Su, 0007]. 

Claim(s) 10-11 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2017/0257780, “Ryoo”) in view of Jung et al. (US 2017/0207843, “Jung”) and Woo et al. (US 2022/0070800, “Woo”), and further in view of Park et al. (US 2019/0208478, “Park”).
Examiner’s note: in what follows, references are drawn to Ryoo unless otherwise mentioned.
Regarding claims 10 and 22, it is noted that while disclosing channel assessing with a small eNB, Ryoo does not specifically teach about non-standalone RANs. It, however, had been known in the art before the effective date of the instant application as shown Park as follows;
the method of claim 9 and the apparatus of claim 21, respectively, wherein the primary cell comprises a cell associated with a first radio access technology of a non-standalone mode of operation (See [Park, Fig. 11A] “LTE eNB connected to EPC with non-standalone gNB”), and the secondary cell comprises a cell associated with a second radio access technology of the non-standalone mode of operation (aforesaid [Park, Fig. 11A]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ryoo by using the features of Park in order to effectively setup a wireless device for a dual connection such that “A base station central unit transmits to a first base station distributed unit, a first message requesting a first context setup for a wireless device.” [Park, Abstract]. 

Regarding claims 11 and 23, the method of claim 10 and the apparatus of claim 22, respectively, wherein the cell associated with the second radio access technology of the non-standalone mode of operation comprises a primary secondary cell ([Park, 0147] “the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs. For a SCG, one or more of the following may be applied: at least one cell in the SCG has a configured UL CC and one of them, named PSCell (or PCell of SCG, or sometimes called PCell)”).

Claim(s) 12 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2017/0257780, “Ryoo”) in view of Jung et al. (US 2017/0207843, “Jung”) and Woo et al. (US 2022/0070800, “Woo”), and further in view of Zhou et al. (US 2019/0132109, “Zhou”).
Examiner’s note: in what follows, references are drawn to Ryoo unless otherwise mentioned.
Regarding claims 12 and 24, it is noted that while disclosing channel assessing with a small eNB, Ryoo does not specifically teach about frequency bands. It, however, had been known in the art before the effective date of the instant application as shown Zhou as follows;
the method of claim 9 and the apparatus of claim 24, respectively, wherein the primary cell comprises a cell associated with a first radio frequency spectrum band (See [Zhou, Fig. 24]), and the secondary cell comprises a cell associated with a second radio frequency spectrum band (See [Zhou, Fig. 25]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ryoo by using the features of Zhou in order to effectively utilize resources such that “The configuration parameters may comprise BWP parameters of a first BWP and a second BWP, and a timer value associated with a BWP inactivity timer.” [Zhou, Abstract]. 

Allowable Subject Matter
Claims 2-4, 6-8, 14-16, 18-20 and 26-28 were objected with allowable subject matter in the previous office action dated 08/15/2022, and said claims remain objected now. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411